Citation Nr: 0417390	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-20 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The veteran's claim was remanded by the Board for further 
development in May 2003.


FINDING OF FACT

There is no verifiable stressor that serves to establish a 
basis for a diagnosis of PTSD related to military service, 
nor is there competent evidence that PTSD preexisted the 
veteran's service and increased in severity during his 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of the information and 
evidence needed to substantiate and complete a claim.  VA 
will also inform the claimant of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the claimant provide any 
evidence in his possession that pertains to the claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter issued in June 2003 advised the veteran 
of the information and evidence needed to substantiate his 
claim, which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the date of enactment of the VCAA 
and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the veteran in February 2004.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  Further, by letters dated in November 2002 and April 
2004, VA requested that the veteran send the Board any 
additional evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute to submit evidence in support of a claim.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).  The amendment to the statute is effective 
November 9, 2000, the date of enactment of the VCAA.  The 
December 2003 amendment supersedes the holding by the United 
States Court of Appeals for the Federal Circuit (CAFC) in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), that a 
claim for VA benefits could not be denied until one year had 
expired after notice to the claimant of the evidence needed 
to substantiate the claim.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA outpatient treatment records have been obtained, and he 
has been provided a VA psychiatric examination.  The RO made 
several attempts to obtain the veteran's service medical 
records and service personnel records until being informed 
that they were unavailable.  The veteran provided testimony 
before a hearing officer in October 2000.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  There is no indication 
that there exists any obtainable evidence which has a bearing 
on his claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service.  "Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Factual background

The veteran's DD-214 reveals that the veteran served in 
Korea.  It does not show that the veteran was awarded any 
awards or decorations which would indicate that the veteran 
served in combat.  

The RO made attempts to obtain the veteran's service medical 
records and his service personnel file, but these records 
were unavailable and thought to have been destroyed in a 
fire.

A January 1967 through March 1967 psychiatric hospitalization 
summary from Patton State Hospital, Patton, California 
reveals a diagnosis of alcoholism.

VA outpatient treatment records dated from August 1976 to 
March 1977 make no reference to any psychiatric disorder.  

An August 1977 VA psychiatric examination provided a 
diagnosis of anxiety neurosis.  This diagnosis was not 
related to the veteran's military service.

On May 1986 VA mental status examination, the diagnoses were: 
Axis I, chronic alcoholism, recovering; Axis II, antisocial 
personality. 

A July 1987 private psychological assessment report 
diagnosed: Axis I, alcohol abuse, in remission for past seven 
years, and dementia, associated with alcoholism.

A November 1995 VA outpatient treatment record diagnosed 
residual attention deficit disorder and marginal intellectual 
functioning.  The veteran reported that he had no combat 
related dreams, avoidance patterns or arousal problems.

On VA PTSD examination in December 1995, the veteran reported 
that he had been in a battle in which only 20 to 30 men 
survived.  The veteran could not name the spot or the 
specific place in Korea where that happened.  The reported 
Axis I diagnoses were organic-affective disorder, probably 
secondary to many years of alcohol dependence and abuse, 
alcohol dependence in remission, residual attention deficit 
disorder, and post-traumatic stress disorder with mostly all 
childhood components and traumas.  The examiner stated that 
some of the veteran's PTSD symptoms were worsened during the 
military but in part were also due to his extremely 
maladaptive way of handling his emotions, angers, and fear.  
His Axis II diagnosis was borderline intellectual 
functioning.  

In a statement received in January 1996, the veteran listed 
his stressors as being locked up in a box during confinement, 
being beat up by his Captain, and having suffered a head 
injury when a bomb went off in his bunker.  The veteran 
asserted that two people were killed in his bunker when the 
bomb exploded.  He did not remember the names of the people 
that were killed in the explosion.

During his personal hearing in August 1996, the veteran 
described a traumatic childhood.  He testified that as a 
result of that abusive environment, he was suffering from a 
mental disorder similar to PTSD upon entry into service in 
1952.  The veteran testified that during service he was 
punished for insubordination.  He reported that he was beat 
up by his company commander and put in solitary confinement 
in the stockade.  He testified that while he was on the 
highest mountain in Korea, three of his friends were killed 
during a bunker explosion.  The veteran could not remember 
any of their names.  He reported that he currently suffered 
from dreams of being beaten by his Captain and of being 
placed in confinement.  The veteran stated that he did not 
have any records which would show his unit assignment, nor 
did he have any patches.  He testified that he would begin 
treatment with VA psychiatrists or psychologists shortly 
after discharge, but that he would get drunk and not follow 
up with the treatment.

The veteran was admitted to a VA PTSD program from May to 
August 1999.  The veteran reported that the worst part of his 
Korean War service had been "just being over there."  He 
also reported one battle when his company had been overrun 
and suffered almost 100 percent casualties, 180 soldiers 
died.  The veteran reported that he had been buried in a pile 
of dead soldiers and had to be pulled out.  He claimed that 
he had been in another battle when his company had been 
overrun and his commanding officers had been either killed or 
deserted the company.  The diagnoses included PTSD, 
dysthymia, and alcohol dependence in full remission.

In September 1999, the veteran returned a VA PTSD 
questionnaire.  He reported that in 1952 his unit had been 
overrun and that he had memories of all the dead bodies 
around him.  The veteran did not specify the date in 1952 and 
he stated that he did not remember the names of the people 
killed.

In September 1999, the veteran submitted a statement from a 
fellow serviceman.  This serviceman reported that he had 
served with the veteran in Korea.
 
The veteran was provided another hearing before a hearing 
officer at the RO in October 2000.  The veteran asserted that 
he received a piece of shrapnel in his left leg during 
service.  He also stated that he had head injuries from being 
in a bunker when a mortar exploded there.  The veteran 
reported that he had been overrun by the Chinese or Koreans.  
The veteran stated that he had been on Pork Chop Hill and his 
Unit was overrun and 180 people in his company were killed.  
He said that only about 25 or 30 people survived.  The 
veteran could not remember when in 1952 this occurred and he 
did not remember what Company or Battalion he had been 
assigned to.  The veteran reported another time he had been 
on patrol with around 10 people and they were attacked.  The 
veteran said that several people had been wounded, but he 
could not remember the names of any of the people.

VA inpatient and outpatient treatment records dated from 
April 1999 to April 2003 reveal several diagnoses of PTSD.

In June 2003, the RO again sent the veteran a letter asking 
him to provide information about his claimed stressors.  The 
veteran returned the enclosed form indicating that he had 
already supplied the requested information and indicating 
that he was entitled to a Combat Infantryman Badge.

Analysis

In this case there are several diagnoses of PTSD.  On VA 
examination in December 1995, the veteran reported that he 
was involved in combat situations, and the VA psychiatric 
examiner accepted the veteran's account of his in-service 
experiences as supporting a diagnosis of post-traumatic 
stress disorder.  However, "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his ... experiences as credible and diagnosed 
the appellant as suffering from PTSD does not mean the [Board 
is] required to grant service connection for PTSD."  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept the veteran's uncorroborated account of 
his experiences.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

In this case the determinative issue is whether or not the 
veteran was exposed to a verifiable stressor.  Here, the 
Board finds that there is no independent evidence to 
corroborate the veteran's reported combat and noncombat 
stressors.  Although the veteran has been requested by the RO 
on several occasions to provide specific details regarding 
his alleged stressors, including dates, places, unit names, 
and names of others involved, he has not been able to provide 
the requested details.  At his October 2000 hearing, the 
veteran testified that he could not remember the names of any 
of the people he saw killed or injured in Korea.  
Furthermore, the veteran could not remember his Company or 
Battalion.  He has not reported dates or names with regard to 
any confinement punishment by his Captain.

The Board has considered the veteran's assertion that he 
served in combat and therefore does not need to provide 
verification of his claimed stressors.  However, the record 
does not reveal that the veteran served in combat.  Despite 
his assertions, the record fails to show that the veteran 
received the Combat Infantry Badge, or any other award that 
would indicate exposure to combat.  Because the veteran has 
not been shown to have engaged in combat, credible supporting 
evidence from any source showing that his claimed in-service 
stressors actually occurred is required for him to prevail 
under 38 C.F.R. § 3.304(f).  Cohen, 10 Vet. App. at 147; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In summation, the diagnoses of service-related post-traumatic 
stress disorder are unsupported by the record, based as they 
were on unreliable and unverified information provided by the 
veteran.  As such, without a confirmed in-service stressor, 
such diagnoses are not valid for compensation purposes.  As 
noted in Swann, 5 Vet. App. 233, the examiner's diagnosis can 
be no better than the facts alleged by the veteran.  Because 
the diagnoses were based upon an unverified factual premise, 
they have no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Since there is no competent evidence of a 
verifiable stressor that would serve as a basis for a 
diagnosis of post-traumatic stress disorder that is related 
to military service, the claim must be denied.

The Board recognizes that the veteran is also claiming that 
he suffered from PTSD prior to service and that it was 
aggravated by service.  Although the December 1995 VA 
examination report refers to childhood components of PTSD, 
this comment was also clearly based solely on history 
provided by the veteran and is therefore of little probative 
value.  Furthermore, the complete lack of any reference to 
PTSD until 1995, approximately 40 years after the veteran's 
service further argues against the veteran's claim that 
preexisting PTSD was aggravated during service.

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



